DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Status of Claims
Claims 1-6 and 8-13 were rejected in Office Action from 11/22/2021.
Applicant filed a response, amended claims 1, 4, 6, 8-10 and 13. Claim 7 was previously cancelled. 
Claims 1-6 and 8-13 are being examined on the merits in this Office Action. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, lines 5-6, it is suggested to amend “the heat-exchange member” to - -the at least one heat-exchange member- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication 2018/0090800), and further in view of Roh et al. (U.S. Patent Application Publication 2016/0087319) and Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Lim teaches an apparatus for cooling a battery for a vehicle (i.e., system for cooling a battery) (paragraph [0002]), comprising:
a plurality of battery cells (500) disposed adjacent to each other (i.e., battery cells in contact with each other) (as shown in figure 5) (paragraph [0010], [0025]);
at least one heat-exchange member (201, 203) in which the plurality battery cells (500) are inserted (i.e., projective heat transfer plate 203 is disposed between a pair of battery cells 500) (as shown in figure 5) (paragraph [0025], [0029]); and
a cooling member (i.e., cooling channel) (300) disposed below the heat-exchange member (201, 203) (i.e., cooling channel 300 being in contact with the base heat transfer plate 201) (as shown in figure 5) (paragraph [0025], [0029]),
wherein the at least one heat-exchange member (201, 203) includes a plurality of stacked heat-exchange members (as shown in figure 5) (paragraph [0029]), and
wherein the apparatus further includes a first pad (i.e., compressive pad) (401) (paragraph [0025]-[0026], 0035]) inserted between the plurality of stacked heat-exchange members (as shown in figure 5).
Lim does not teach the particulars of a first pad is in surface contact with an external side of one of the of stacked heat-exchange members, and a second side of the first pad is in surface contact with an external side of another one of the plurality of stacked heat-exchange members.
However, both the pad (401) and heat-exchange members of Lim are located between the batteries (paragraph [0013]). The pad (401) is utilized as a compressive pad to absorb pressure when batteries are stacked or for changing stacked number to meet different battery requirements (paragraph [0035]-[0037]) and the heat-exchange members are utilized for efficiency of thermal conduction (paragraph [0031]). Accordingly, one of ordinary skill in the art could have considered rearranging or duplicating (see MPEP 2144.04) the pads and heat-exchange members in order to optimize thermal efficiency and further provide better stack compression in the case where additional batteries are stacked due to increase of required power output. For instance, one could have considered adding heat-exchange members in Lim where the pads are located to increase efficiency in thermal conduction in addition to provide compression support and as a result, arriving at the claimed invention. Nonetheless, as evidenced by Roh, a pad (i.e., thermally conductive pad) can also be positioned adjacent to a heat-exchange member (i.e., fin member) (310) (paragraph [0058]) (figured 5). Moreover, Applicant Admitted Prior Art (AAPA) (i.e., related art) (see figure 1 and 5 of the instant specification) also shows a pad where a surface contact one side of a heat-exchange member. It appears that the only different between the prior/related art and the present invention configuration (see figure 5 of the instant specification) is the rearrangement of the heat-exchange member and the pads which would be apparent to a skilled artisan as shifting the position appears to have an effect in the heat exchanging mechanism and the stack configuration or compression support as suggested by the prior art.  
Therefore, considering the above, one of ordinary skill in the art before the effective filing date of the claimed invention could have considered rearranging the pad adjacent to the heat-exchange member as suggested by Roh and AAPA resulting in one side of the pad in contact to a surface of the heat-exchange member and further adding another heat-exchange member in the other side of the pad to predictably increase thermal efficiency as suggested by Lim.
As to the limitations “wherein the heat-exchange member exchanges heat with the plurality of battery cells”, “wherein the cooling member exchanges heat with the heat-exchange member to cool the battery cells”, and “that applies surface pressure to each of the battery cells”, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Lim possesses the requisite claimed structure (i.e., a heat-exchange member, a cooling member, a first pad), such that it would necessarily follow that the system would be capable of performing the recited functionality.  

    PNG
    media_image1.png
    503
    604
    media_image1.png
    Greyscale

Regarding claim 2, Lim teaches the heat-exchange member (201, 203) includes an open top surface, a first side surface, a second side surface, and a bottom surface (as shown in figure 4).

    PNG
    media_image2.png
    547
    618
    media_image2.png
    Greyscale

Regarding claim 3, Lim teaches the heat-exchange member is formed in a U shape (as shown in figure 5).

    PNG
    media_image3.png
    518
    603
    media_image3.png
    Greyscale

Regarding claim 4, Lim teaches a thermally conductive filler (i.e., spacers filling) (600) is disposed in a gap between the battery cells (500) and the bottom surface of the heat-exchange member (201) (as shown in figure 5) (paragraph [0014], [0039]).

    PNG
    media_image4.png
    474
    583
    media_image4.png
    Greyscale

Regarding claim 5, Lim teaches a thermal interface material (TIM) (403) is disposed between a bottom surface of the heat-exchange member (201) and a top surface of the cooling member (300) (paragraph [0031]) (as shown in figure 5). 
Regarding claim 6, Lim teaches a second pad (401) is inserted between adjacent ones of the battery cells (500) (as shown in figure 5 above).  As to the limitation “the second pad applies surface pressure to each of the battery cells”, it is noted that such limitation is interpreted to be a functionally defined limitation of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Lim possesses the requisite claimed structure (i.e., a heat-exchange member, a cooling member, a first pad), such that it would necessarily follow that the system would be capable of performing the recited functionality. 
Regarding claim 8-10, Lim teaches the apparatus as described above in claim 1 and 2 however, the particulars as recited in the instant claims is not explicitly articulated in Lim.
Roh, also directed to an apparatus for cooling a battery (abstract), teaches a thermal interface material (i.e., fin member) (310) and a thermal grease (i.e., thermally conductive material) (312) are disposed between the battery cells (paragraph [0058]). Roh teaches the initial heat generated from the battery cells is rapidly conducted to the thermal grease (i.e., thermally conductive material) (paragraph [0058]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim to have a thermal grease or thermal interface material (TIM) in between battery cells so that the initial heat generated from the battery cells is rapidly conducted. It is noted that having the thermal grease in between the batter cells as suggested by Roh would also result in the configuration of Lim having the thermal grease in between the first and second side of the heat-exchange member and adjacent ones of battery cells. For instance, Lim as modified by Roh, would result in a thermal grease being in contact with pad (401) (see figures 4-5 of Lim) which would result in the thermal grease being disposed between battery cells (500) (see figures 4-5 of Lim) and first and second surface (see figures 4-5 of Lim) of the heat-exchange member (203) (see figures 4-5 of Lim). 

    PNG
    media_image5.png
    503
    604
    media_image5.png
    Greyscale

Regarding claim 11, Lim teaches a cover that covers the top surface of the heat-exchange member (as shown in figure 4 below).

    PNG
    media_image6.png
    544
    624
    media_image6.png
    Greyscale

Regarding claim 12, Lim teaches end plates disposed outside one outermost heat-exchange member and an opposite outermost heat-exchange member among the stacked heat-exchange members (as shown in figure 4 below).

    PNG
    media_image7.png
    559
    566
    media_image7.png
    Greyscale

Regarding claim 13, Lim teaches cooling water flows through the cooling member (300) (abstract) (paragraph [0010], [0016], [0025]). As to the limitation “the heat-exchange member exchanges heat with the cooling water to cool the battery cells”, it is noted that such limitation is interpreted to be a functionally defined limitation of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Lim possesses the requisite claimed structure (i.e., a heat-exchange member, a cooling member, a first pad), such that it would necessarily follow that the system would be capable of performing the recited functionality.  

Response to Arguments
Examiner appreciates the amendments to the claims to address the identified informalities. Therefore, the previous objection to the claims is withdrawn. 
Applicant arguments filed on 03/22/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above after further consideration of the prior art of record (Lim in view of Roh and AAPA). 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (U.S. Patent Application Publication 2012/0171532). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723